Title: From George Washington to Lieutenant Colonel Benjamin Temple, 8 November 1778
From: Washington, George
To: Temple, Benjamin


  
    [Fredericksburg, N.Y., 8 Nov. 1778]
  
Colonel Bland having been ordered upon another Duty, you will take the command of the 1st Regt of Dragoons and march them immediately by the shortest Route to Winchester in Virginia, at which place they are to be quartered for the Winter. You will collect and carry with you all the Men, Horses and Accoutrements belonging to the Regt.
  
  
  
  When you have passed the Delaware at Coryells Ferry you will send the Regiment forward under the command of the senior Officer and proceed yourself to Philadelphia. Upon your arrival there you are to wait upon the Board of War and inform them, that the present terms of inlistment of the greater part of the men are near expiring, and that you have good Reason to suppose that many of them will re-inlist upon being allowed a Furlough for the Winter to visit their Freinds. Inform them also of the Value of the Men who compose the Regiment, who should not be lost for want of the indulgence they require—If the Board approve the plan you will apply to them for instructions and Money to pay the new Bounty.
You will at any Rate have a number more Horses than Men during the Winter, you must therefore direct the men that remain to take care of as many as they conveniently can, and quarter the remainder upon the neighbouring Farmers.
You will make use of all possible means to have the Horses put in good order and to have the accoutrements repaired.
You will constantly while you have the command of the Regiment see that a sufficient number of Officers remain with the Regiment to superintend the Men and Horses.
Given at Head Quarters at Fredericksburg 8th of Novemr 1778.
  
After you have arrived at Winchester and informed yourself of the number of Men who will reinlist, be pleased to make me a Return of them and of the state of the Regt in other particulars.
  
